Monks, J.
Appellant was convicted under an act approved March 8, 1909 (Acts 1909 p. 358), and his punishment assessed at a fine in the sum of $25.
The only error assigned calls in question the action of the court in overruling appellant’s motion for a new trial.
The certificate of the clerk authenticating the transcript *666was dated July 1, 1910. What purports to be a bill of exceptions containing the evidence was not signed by the judge until July 29, 1910, twenty-eight days after the transcript was authenticated by the clerk.
It has uniformly been held that the certificate of the clerk certifies only to the correctness of all the papers filed, proceedings had and entries made prior to the date of said certificate, and cannot authenticate papers filed, proceedings had or entries made subsequently to that time. Nurrenbern v. Daniels (1904), 163 Ind. 301, and cases cited; Ewbank’s Manual p. 43. It is clear, therefore, that the evidence is not properly in the transcript, and cannot be considered.
As the error assigned depends for its determination upon the evidence, which is not in the transcript, there is nothing to support said assignment. The judgment is therefore affirmed.